Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 3/1/2021, Applicant, on
5/17/2021, amended claims 1-2, 11-13 and 20. Claims 1-20 remain pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments and arguments have been considered. The 112(b) rejection is hereby removed. 
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument

With respect to the 101 arguments, Applicant argues that the claims are integrated into a practical application by providing a technological improvement to the prior art process by improving the technology or improving the functionality of a computer in performing not previously performable functions (See Remarks at pg. 11). Specifically, Applicant asserts the claimed features are integrated into a practical application because they recite an improved functioning of the particular technology by “identifying a specific set of recurring transactions having the specific recurrence pattern via the user of labels generated via an incremental time window method” (See Remarks at pgs. 11-12). However, Examiner respectfully disagrees. Examiner notes that the claimed features do not purport a practical application. However the identification of recurring transactions is a certain method of organizing human activity determined by performing mathematical concepts (i.e. training a machine learning 

Also, with respect to the 101 arguments, Applicant argues that the limitations are not well-understood, routine and conventional (See Remarks at pgs. 12-13). Specifically, Applicant argues that the independent claims recite a “novel arrangement of steps with regard to (1) performing the cadence analysis including splitting, based on a date parameter, the set of transactions into an analysis set and a holdout set, (2) using the cadence analysis to identify a specific recurrence pattern, and (3) generating a trained model based on the specific recurrence for identifying a specific set of transactions,” such that this specific arrangement recites a solution of processing a set of transactions under a cadence analysis and using that cadence analysis to train a model (See Remarks at pg. 13). However, Examiner respectfully disagrees. The “cadence analysis” that identifies a recurrence pattern among split transaction data to train a model is a mathematical concept, which is an abstract idea. The specific arrangement does not recite additional elements, but are rather implemented on a computer-readable medium storing instructions… a processor and an apparatus. According to the MPEP 2106.05d (II), the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations” (i.e. performing a cadence analysis) and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, Examiner has reasonably interpreted the claims to be well-understood, routine and conventional.

With respect to the 103 arguments, Applicant argues that amended limitations are not taught by he cited references, Achin in view Kitts in further view of Neznal (See Remarks at pgs. 14-15). However, Examiner notes that this argument is now moot, as the 103 rejection has been updated to be rejected by Achin et al. (United States Patent Application Publication, 2018/0060744, hereinafter referred to as Achin) in view of Madaan et al. (United States Patent Application Publication, 2018/0240020, hereinafter referred to as Madaan) in further view of Neznal (US Patent Application Publication, 2020/0380335). See the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method recited in claims 1-11; the claimed computer-readable medium recited in claims 12-19 and the claimed apparatus recited in claim 20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-20.

In an accordance with Step 2A, Prong One, Claims 1-20, the claimed invention recites an abstract idea.
Specifically, the independent claim(s) recite(s):

collecting a set of transactions associated with at least one account-merchant pairing; 
performing a cadence analysis by splitting the set of transactions into an analysis set and a holdout set based on a date parameter, wherein the analysis set includes a first subset of transactions from the set of transactions and the holdout set includes a second subset of transactions from the set of transactions; 
generating a prediction based on the cadence analysis, wherein the prediction indicates a recurrence period involving the account-merchant pairing; 
applying, based on at least one of a date tolerance criteria and a prediction number criteria, the prediction to the holdout set to generate at least one training label associated with the set of transactions, wherein applying the prediction comprises identifying a predicted future transaction date based on the recurrence period;
training the model using the at least one training label to generate a trained model, wherein the trained model is tuned to identify a specific set of recurring transactions within a new set of transactions, wherein the specific set of recurring transactions comprises the predicted future transaction date; 
receiving, by the trained model, the new set of transactions associated with the at least one account-merchant pairing; 
generating, by the trained model, a score representing a recurring probability of the specific set of recurring transactions in the new set of transactions; and transmitting, based on the score, an alert identifying the specific set of recurring transactions.

The above-recited limitations viewed as an abstract idea are methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the recited claimed limitations set forth an arrangement where sales activity information is collected and analyzed to determine a prediction with a business account-merchant pairing, which is a method of analyzing sales activities for business relation purposes. As an example, in ¶0009 of the Applicant’s Specification, it is described that the claimed invention is used “for dynamically detecting recurring transactions using tunable labels to train different models that provide separate analysis to meet different needs of business use cases.” Additionally, included in the above-recited limitations: “training the model using the at least one training label to generate a trained model… generating, by the trained model, a score representing a recurring probability of the specific set of recurring transactions in the new set of transactions,” are mathematical concepts (i.e. mathematical relationships; mathematical formulas or equations; mathematical calculations).

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a computer-readable medium storing instructions… a processor and an apparatus comprising a memory and a processor communicatively coupled to the memory for receiving/transmitting data (i.e. “collecting a set of transactions;” etc.); and processing data (i.e. “performing a cadence analysis;” “generating a prediction;” “applying the prediction;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer-readable medium and apparatus to receive and process data resulting from this kind of organizational and evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “computer-readable medium storing instructions… a processor and an apparatus comprising a memory and a processor communicatively coupled to the memory.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, a “computer system 400 may include one or more processors (also called central processing units, or CPUs), such as a processor… Computer system 400 may also include a main or primary memory 408, such as random access memory… computer system 400 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to name a few non-limiting examples, or any combination thereof” (See Specification, ¶0146). Also, it is noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the Applicant’s Specification and MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-7, 9-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al. (United States Patent Application Publication, 2018/0060744, hereinafter referred to as Achin) in view of Madaan et al. (United States Patent Application Publication, 2018/0240020, hereinafter referred to as Madaan) in further view of Neznal (US Patent Application Publication, 2020/0380335).

As per Claim 1, Achin discloses a computer-implemented method for generating a model for recurrence detection based on tunable criteria, the method comprising: 

a)	collecting a set of transactions associated with at least one account-merchant pairing (Achin: ¶0334 and 00341-0342: Observed data at least one supermarket location is collected and used to predict future weeks of sales for the respective supermarket location.); 

b)	performing a cadence analysis by splitting the set of transactions into an analysis set and a holdout set based on a date parameter, wherein the analysis set includes a first subset of transactions from the set of transactions and the holdout set includes a second subset of transactions from the set of transactions (Achin: ¶0194 and 00341-0345: Observed data at least one supermarket location is collected and used to predict future weeks of sales for the respective supermarket location. A predictive modeling system may partition the dataset of the observed data into a training set and a "holdout" test set. A user may indicated a desired date range parameter for the forecasts (e.g., the number of future time periods to be predicted by the model or the number of distinct future events to be predicted by the model). In some cases, this range may only be one observation, for example, the next quarter's transactions. In others, like the supermarket chain example, the range may include several future periods, which in that example is 42 days. Examiner notes that the dataset of observed data is split into two subsets of observed transaction data.); 

c)	generating a prediction based on the cadence analysis, wherein the prediction indicates a recurrence period involving the account-merchant pairing (Achin: ¶0334, 0343, 0399, 0449-0450, 0466, and 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using time series data. The prediction may estimate the recurrence or frequency of a feature. See ¶0343 for the forecast range dependent on the frequency or recurrence of data. See ¶0334 for supermarket merchant and sales account pairings.); 

d)	applying, based on at least one of a prediction number criteria … the prediction to the holdout set (Achin: ¶0399 and 0466, 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using a time frame threshold based on the frequency with which the event occurs and the occurrence of future events, or using some other heuristic.)

e)	… wherein the trained model is tuned to identify a specific set of recurring transactions within a new set of transactions …(Achin: ¶0333-0343: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict sales for a supermarket location. See ¶0343 for the forecast range dependent on the frequency or recurrence of data.);  

f)	receiving, by the trained model, the new set of transactions associated with the at least one account-merchant pairing (Achin: ¶0333-0334: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict the next 6 weeks of daily sales for a supermarket location.); 

g)	… specific set of recurring transactions in the new set of transactions (Achin: ¶0333-0343: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict sales for a supermarket location. See ¶0343 for the forecast range dependent on the frequency or recurrence of data.);   

Achin does not explicitly disclose, however Madaan discloses:

d)	applying, based on at least one of a … criteria… the prediction to the … set to generate at least one training label associated with the set of transactions, wherein applying the prediction comprises identifying a predicted future transaction date based on the recurrence period (Madaan: ¶0050-0052, 0061-0066, 0114-0115, 0146-0149 and 0152-0153: A predictive service module can provide data to a training model that  may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. The segments output by predictive service may each correspond to one or more attributes of predictive attributes, whereas predictive attributes may indicate predictive dimensions such as a predicted repeated use, user, visit or transaction. See ¶0115 where the predicted dimensions of data may also be a future time (i.e. a future transaction date), location, etc. See ¶0153 where the selected behavior attributes corresponding to a dimension can be based on a desired time period.);

e)	training the model using the at least one training label to generate a trained model, wherein the trained model is tuned to identify a specific set of recurring transactions…, wherein the specific set of recurring transactions comprises the predicted future transaction date (Madaan: ¶0050-0052, 0061-0066 and 0115: A predictive service module can provide data to a training model that  may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. The segments output by predictive service may each correspond to one or more attributes of predictive attributes, whereas predictive attributes may indicate predictive dimensions such as a predicted repeated use, user, visit or transaction. See¶0115 where the predicted dimensions of data may also be a future time (i.e. a future transaction date), location etc.); 

g)	generating, by the trained model, a score representing a recurring probability of the specific set of recurring transactions in the … set of transactions (Madaan: ¶0050-0052, 0061-0066, 0114-0115, 0146-0149 and 0152-0153: The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. A probability score indicates the likelihood of a dimension in a segment, such as a number or set of repeat users, visits or transactions.); and 

(Madaan: ¶0005, 0064, 0114, 0146-0149 and 0152-0153: A probability score indicates the likelihood of a dimension, such as a number or set of repeat users, visits or transactions. Action information related to the likelihood of a dimension may be sent to an interested party via email or phone as an alert, recommendation or offer.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Madaan’s generation of labels to prediction data because the references are analogous/compatible, since each is directed towards efficiently utilizing trained models to generate predicted values, and because incorporating Madaan’s generation of labels to prediction data in Achin would have served Achin’s objective of efficiently providing insight to predictions generated in the prediction model (See Achin, ¶0472); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Achin does not explicitly disclose, however Neznal discloses:

d)	applying, based on at least one of a date tolerance criteria (Neznal: Fig. 2 and Fig. 7 and ¶0044-0046: A difference between observed commercial transaction data values at time (x) and predicted commercial transaction data values at time (x) are subjected to a date tolerance threshold to detect an anomaly.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Neznal’s application of tolerance criteria for predicting values because the references are analogous/compatible, since each is directed towards efficiently predicting time series transaction data, and because incorporating Neznal’s application of tolerance criteria for predicting values in Achin would have served Achin’s objective of efficiently detecting data anomalies (See Achin, ¶0253); 

As per Claim 2, Achin in view of Madaan in further view of Neznal discloses the method of claim 1, further comprising: retrieving at least one input feature associated a plurality of account-merchant pairings including the at least one account-merchant pairing; training the model using the at least one input feature (Achin: ¶0264, 0334-0335 and 0414: Feature values retrieved from an original or derived original dataset are used to train and test data. As an example, a time series model for a supermarket and sales account provides useful time-related predictive features used for predicting previous values of the target (i.e. output variables). The predicted values are then used to train the time series model to accurately predict sales data in the future.).

Claim 13 recites limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

As per Claim 3, Achin in view of Madaan in further view of Neznal discloses the method of claim 1, wherein the first subset of transactions represents a first span of time, the second subset of transactions represents a second span of time, and the first span of time and second span of time are defined by the date parameter (Achin: ¶0342, 0345-0349 and 0376: Time-series data may be temporally partitioned into a holdout data set and training data set. Specifically, time periods of time-series data may be partitioned into training ranges of time and holdout ranges of time. See ¶0342 where the time-series data is transaction data.).

Claim 14 recites limitations already addressed by the rejection of Claim 3; therefore, the same rejection applies.

As per Claim 4, Achin in view of Madaan in further view of Neznal discloses the method of claim 3, wherein the date parameter indicates a chosen split date within the set of transactions Achin: ¶0192-0194, 0341-0349 and 0376: Time-series data may be temporally partitioned into a holdout data set and training data set. Specifically, time periods of time-series data may be partitioned into training ranges of time and holdout ranges of time. Accordingly, the user may manually specify a custom partitions. A user may indicated a desired date range parameter for the forecasts (e.g., the number of future time periods to be predicted by the model or the number of distinct future events to be predicted by the model). See ¶0342 where the time-series data is transaction data.).

Claim 15 recites limitations already addressed by the rejection of Claim 4; therefore, the same rejection applies.

As per Claim 5, Achin in view of Madaan in further view of Neznal discloses the method of claim 1, further comprising: prior to the generating, aggregating the set of transactions based on the account-merchant pairing to generate a first aggregated set; and aggregating the first aggregated set based at least on a merchant in the account-merchant pairing (Achin: ¶0360-0362: Prior to generating time series data and training this generated data in a prediction model, observations in the original data set can be aggregated  into data sets according a time interval. See ¶0333-0335 for supermarket for supermarket merchant and sales account pairing observations.).

Claim 16 recites limitations already addressed by the rejection of Claim 5; therefore, the same rejection applies.

As per Claim 6, Achin in view of Madaan in further view of Neznal discloses the method of claim 1, wherein applying the prediction to the holdout set further comprises: determining a predicted date of a transaction based on the recurrence period and a last transaction date in the analysis set, wherein the recurrence period comprises at least one of weekly, biweekly, monthly, bimonthly, quarterly, (Achin: ¶0334, 0341-0344, 0399, 0449-0450, 0466, and 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction of a target at a specific time/date is generated of a feature using time series data. The prediction may estimate the recurrence or frequency of a feature. See ¶0341-0344 for the forecast range dependent on the frequency or recurrence of data, whereas the forecast range may be weekly, monthly, quarterly, yearly, etc. The time range used for holdout testing is based on the last historical observation used in the analysis. The prediction engine determines a match of the forecast date range and the validation range (i.e. range of dates/time of actual observed transaction). See ¶0334 for supermarket merchant and sales account pairings.).

Claim 17 recites limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies.

As per Claim 7, Achin in view of Madaan in further view of Neznal discloses the method of claim 6, wherein the … the prediction number criteria indicates a number of consecutive predictions (Achin: ¶0399 and 0466, 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using a time frame threshold based on the frequency with which the event occurs and the occurrence of future events, or using some other heuristic. Particularly, see ¶0341-0344 where the forecast range is dependent on the criteria of the frequency or recurrence of data, whereas the forecast range may be weekly, monthly, quarterly, yearly, etc.)

Achin does not explicitly disclose, however Neznal discloses wherein the date tolerance criteria indicates a maximum allowed difference between the predicted date of the transaction and the actual date of the transaction (Neznal: Fig. 2 and Fig. 7 and ¶0044-0046: A difference between observed commercial transaction data values at time (x) and predicted commercial transaction data values at time (x) are subjected to a date tolerance threshold (for maximum allowed difference) to detect an anomaly.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Neznal’s application of tolerance criteria for predicting values because the references are analogous/compatible, since each is directed towards efficiently predicting time series transaction data, and because incorporating Neznal’s application of tolerance criteria for predicting values in Achin would have served Achin’s objective of efficiently detecting data anomalies (See Achin, ¶0253); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per Claim 9, Achin in view of Madaan in further view of Neznal discloses the method of claim 1, wherein applying the prediction to the holdout set further comprises: determining a plurality of predicted dates based on the prediction, a last transaction date in the analysis set, and the prediction number criteria wherein the plurality of predicted dates is associated with a transaction in the set of transactions; and determining a plurality of matches between the plurality of predicted dates and a plurality of actual dates of a plurality of transactions within the holdout set (Achin: ¶0333-334, 0341-0344, 0399, 0449-0450, 0466, and 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction of a target or targets at a specific time/date is generated of a feature using time series data. The prediction may estimate the recurrence or frequency of a feature. See ¶0333-0334 for supermarket merchant and sales account pairings where the predicted target (i.e. sales data) is a at time t given the observed transactions. See ¶0341-0344 for the forecast range dependent on the frequency or recurrence of data. The time range used for holdout testing is based on the last historical observation used in the analysis. The prediction engine determines a match of the forecast date range and the validation range (i.e. range of dates/time of actual observed transaction matched to the predicted dates/times).).

As per Claim 10, Achin in view of Madaan in further view of Neznal discloses the method of claim 1, the method further comprising: comparing, based on at least one of a second date tolerance parameter or a second prediction number parameter, the prediction to the holdout set to generate a second prediction… second prediction; and training a second model (Achin: ¶0399 and 0466, 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using a time frame threshold based on the frequency with which the event occurs and the occurrence of future events, or using some other heuristic. See ¶03999 where features subjected to criteria undergo repeated analysis for a second prediction in a second (i.e. modified model).); 

Achin does not explicitly disclose, however Madaan discloses generating a second training label based at least on the … prediction; and training … model using the generated second training label (Madaan: Fig. 6 and ¶0050-0052 and 0065: A predictive service module can provide data to a training model that may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. See Fig. 6 where there is a set of predicted labels.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Madaan’s generation of labels to prediction data because the references are analogous/compatible, since each is directed towards efficiently utilizing trained models to generate predicted values, and because incorporating Madaan’s generation of labels to prediction data in Achin would have served Achin’s objective of efficiently providing insight to predictions generated in the 

Claim 19 recites limitations already addressed by the rejection of Claim 10; therefore, the same rejection applies.

As per Claim 12, Achin discloses a non-transitory computer-readable medium storing instructions, the instructions, when executed by a processor, cause the processor to perform operations comprising: 

a)	collecting a set of transactions associated with at least one account-merchant pairing (Achin: ¶0334 and 00341-0342: Observed data at least one supermarket location is collected and used to predict future weeks of sales for the respective supermarket location.);

b)	performing a cadence analysis by splitting, based on a date parameter, the set of transactions into an analysis set and a holdout set, wherein the analysis set includes a first subset of transactions from the set of transactions and the holdout set includes a second subset of transactions from the set of transactions (Achin: ¶0194 and 00341-0345: Observed data at least one supermarket location is collected and used to predict future weeks of sales for the respective supermarket location. A predictive modeling system may partition the dataset of the observed data into a training set and a "holdout" test set. A user may indicated a desired date range parameter for the forecasts (e.g., the number of future time periods to be predicted by the model or the number of distinct future events to be predicted by the model). In some cases, this range may only be one observation, for example, the next quarter's transactions. In others, like the supermarket chain example, the range may include several future periods, which in that example is 42 days. Examiner notes that the dataset of observed data is split into two subsets of observed transaction data.);

c)	generating, based on the cadence analysis, a prediction of a recurrence, wherein the prediction of a recurrence indicates a recurrence period involving the account-merchant pairing (Achin: ¶0334, 0343, 0399, 0449-0450, 0466, and 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using time series data. The prediction may estimate the recurrence or frequency of a feature. See ¶0343 for the forecast range dependent on the frequency or recurrence of data. See ¶0334 for supermarket merchant and sales account pairings.);

d)	applying the prediction to the holdout set by determining a match between a predicted date of a transaction and an actual date in the analysis set, wherein the match is based on at least one … and a prediction number criteria (Achin: ¶0333, 0341-0344, 0399, 0449-0450, 0466, and 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction of a target at a specific time/date is generated of a feature using time series data. The prediction may estimate the recurrence or frequency of a feature. See ¶0341-0344 for the forecast range dependent on the frequency or recurrence of data, whereas the forecast range may be weekly, monthly, quarterly, yearly, etc. [prediction number criteria]. The time range used for holdout testing is based on the last historical observation used in the analysis. The prediction engine determines a match of the forecast date range and the validation range (i.e. range of dates/time of actual observed transaction).); 

e)	… wherein the trained model is tuned to identify a specific set of recurring transactions within a new set of transactions …(Achin: ¶0333-0343: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict sales for a supermarket location. See ¶0343 for the forecast range dependent on the frequency or recurrence of data.);  

f)	receiving, by the trained model, the new set of transactions associated with the at least one account-merchant pairing (Achin: ¶0333-0334: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict the next 6 weeks of daily sales for a supermarket location.); 

g)	… specific set of recurring transactions in the new set of transactions (Achin: ¶0333-0343: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict sales for a supermarket location. See ¶0343 for the forecast range dependent on the frequency or recurrence of data.);   

h)	generating, based at least on the match,... associated with the set of transactions  (Achin: ¶0333, and 0341-0344: The forecast range is dependent on the frequency or recurrence of data, whereas the forecast range may be weekly, monthly, quarterly, yearly, etc. [prediction number criteria]. The time range used for holdout testing is based on the last historical observation used in the analysis. The prediction engine determines a match of the forecast date range and the validation range (i.e. range of dates/time of actual observed transaction set).);

Achin does not explicitly disclose, however Madaan discloses:

d)	wherein applying the prediction comprises identifying a predicted future transaction date based on the recurrence period (Madaan: ¶0061-0066, 0114-0115 and 0146-0149: Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. The segments output by predictive service may each correspond to one or more attributes of predictive attributes, whereas predictive attributes may indicate predictive dimensions such as a predicted repeated use, user, visit or transaction. See ¶0115 where the predicted dimensions of data may also be a future time (i.e. a future transaction date), location, etc. See ¶0153 where the selected behavior attributes corresponding to a dimension can be based on a desired time period.);

e)	training the model using the at least one training label to generate a trained model, wherein the trained model is tuned to identify a specific set of recurring transactions…, wherein the specific set of recurring transactions comprises the predicted future transaction date (Madaan: ¶0050-0052, 0061-0066 and 0115: A predictive service module can provide data to a training model that  may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. The segments output by predictive service may each correspond to one or more attributes of predictive attributes, whereas predictive attributes may indicate predictive dimensions such as a predicted repeated use, user, visit or transaction. See ¶0115 where the predicted dimensions of data may also be a future time (i.e. a future transaction date), location etc.); 

g)	generating, by the trained model, a score representing a recurring probability of the specific set of recurring transactions in the … set of transactions (Madaan: ¶0050-0052, 0061-0066, 0114-0115, 0146-0149 and 0152-0153: The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. A probability score indicates the likelihood of a dimension in a segment, such as a number or set of repeat users, visits or transactions.); and 

h)	generating… at least one training label (Madaan: Fig. 6 and ¶0050-0052 and 0065: A predictive service module can provide data to a training model that  may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. See Fig. 6 where there is a set of predicted labels.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Madaan’s generation of labels to prediction data because the references are analogous/compatible, since each is directed towards efficiently utilizing trained models to generate predicted values, and because incorporating Madaan’s generation of labels to prediction data in Achin would have served Achin’s objective of efficiently providing insight to predictions generated in the prediction model (See Achin, ¶0472); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Achin does not explicitly disclose, however Neznal discloses:

d)	a date tolerance criteria (Neznal: Fig. 2 and Fig. 7 and ¶0044-0046: A difference between observed commercial transaction data values at time (x) and predicted commercial transaction data values at time (x) are subjected to a date tolerance threshold to detect an anomaly.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Neznal’s application of tolerance criteria for predicting values because the references are analogous/compatible, since each is directed towards efficiently predicting time series transaction data, and because incorporating Neznal’s application of tolerance criteria for predicting values in Achin would have served Achin’s objective of efficiently detecting data anomalies (See Achin, ¶0253); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Achin discloses an apparatus for generating a trained model for recurrence detection based on tunable criteria, comprising: 

a)	a memory; and a processor communicatively coupled to the memory (Achin: ¶0060: An apparatus including a memory configured to store processor-executable instructions; and a processor configured to execute the processor-executable instructions) and configured to: 

b)	collect a set of transactions associated with at least one account-merchant pairing (Achin: ¶0334 and 00341-0342: Observed data at least one supermarket location is collected and used to predict future weeks of sales for the respective supermarket location.); 

c)	perform a cadence analysis by splitting, based on a date parameter, the set of transactions into an analysis set and a holdout set, wherein the analysis set includes a first subset of transactions from the set of transactions and the holdout set includes a second subset of transactions from the set of transactions (Achin: ¶0194 and 00341-0345: Observed data at least one supermarket location is collected and used to predict future weeks of sales for the respective supermarket location. A predictive modeling system may partition the dataset of the observed data into a training set and a "holdout" test set. A user may indicated a desired date range parameter for the forecasts (e.g., the number of future time periods to be predicted by the model or the number of distinct future events to be predicted by the model). In some cases, this range may only be one observation, for example, the next quarter's transactions. In others, like the supermarket chain example, the range may include several future periods, which in that example is 42 days. Examiner notes that the dataset of observed data is split into two subsets of observed transaction data.);  

d)	generate, based on the cadence analysis, a prediction, wherein the prediction indicates a recurrence period involving the at least one account-merchant pairing (Achin: ¶0334, 0343, 0399, 0449-0450, 0466, and 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using time series data. The prediction may estimate the recurrence or frequency of a feature. See ¶0343 for the forecast range dependent on the frequency or recurrence of data. See ¶0334 for supermarket merchant and sales account pairings.); 

e)	apply the prediction to the holdout set … associated with the set of transactions based on at least one of … and a prediction number criteria indicating the number of consecutive predictions required to be found in the holdout set (Achin: ¶0399 and 0466, 0471-0472: The holdout data partition are used for modeling predictions. In the prediction problem, a prediction is generated of a feature using a time frame threshold based on the frequency with which the event occurs and the occurrence of future events, or using some other heuristic. Particularly, see ¶0341-0344 where the forecast range is dependent on the criteria of the frequency or recurrence of data, whereas the forecast range may be weekly, monthly, quarterly, yearly, etc. See also ¶0334 for transaction datasets used in the prediction model.).

f)	… wherein the trained model is tuned to identify a specific set of recurring transactions within a new set of transactions …(Achin: ¶0333-0343: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict sales for a supermarket location. See ¶0343 for the forecast range dependent on the frequency or recurrence of data.);  

g)	receiving, by the trained model, the new set of transactions associated with the at least one account-merchant pairing (Achin: ¶0333-0334: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict the next 6 weeks of daily sales for a supermarket location.); 

h)	… specific set of recurring transactions in the new set of transactions (Achin: ¶0333-0343: The predictive modeling system partitions past observations to train a supervised learning model, measure its performance, and improve accuracy. The predictive modeling system refreshes the time series model as time moves forward and new observations are received. In an example, for a supermarket and sales account pairing, a time series model can be trained to predict sales for a supermarket location. See ¶0343 for the forecast range dependent on the frequency or recurrence of data.);   

Achin does not explicitly disclose, however Madaan discloses:

e)	wherein applying the prediction comprises identifying a predicted future transaction date based on the recurrence period (Madaan: ¶0050-0052, 0061-0066, 0114-0115, 0146-0149 and 0152-0153: A predictive service module can provide data to a training model that  may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. The segments output by predictive service may each correspond to one or more attributes of predictive attributes, whereas predictive attributes may indicate predictive dimensions such as a predicted repeated use, user, visit or transaction. See ¶0115 where the predicted dimensions of data may also be a future time (i.e. a future transaction date), location, etc. See ¶0153 where the selected behavior attributes corresponding to a dimension can be based on a desired time period.);

f)	train a model using the at least one training label to generate a trained model, wherein the trained model is tuned to identify a specific set of recurring transactions…, wherein the specific set of recurring transactions comprises the predicted future transaction date (Madaan: ¶0050-0052, 0061-0066 and 0115: A predictive service module can provide data to a training model that  may determine a number of properties (labels) that are likely to occur based on other properties (features) that have occurred in the dataset. The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. The segments output by predictive service may each correspond to one or more attributes of predictive attributes, whereas predictive attributes may indicate predictive dimensions such as a predicted repeated use, user, visit or transaction. See¶0115 where the predicted dimensions of data may also be a future time (i.e. a future transaction date), location etc.); 

h)	generating, by the trained model, a score representing a recurring probability of the specific set of recurring transactions in the … set of transactions (Madaan: ¶0050-0052, 0061-0066, 0114-0115, 0146-0149 and 0152-0153: The training model may indicate a number of feature and label pairs, where each feature and label pair is associated with a probability that indicates the likelihood that the label will occur given that the feature has occurred. Predictive service may determine the segments based on a training model that indicates predictions related to potential relationships among properties of a dataset. A probability score indicates the likelihood of a dimension in a segment, such as a number or set of repeat users, visits or transactions.); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Madaan’s generation of labels to prediction data because the references are analogous/compatible, since each is directed towards efficiently utilizing trained models to generate predicted values, and because incorporating Madaan’s generation of labels to prediction data in Achin would have served Achin’s objective of efficiently providing insight to predictions generated in the prediction model (See Achin, ¶0472); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Achin does not explicitly disclose, however Neznal discloses:

e)	a date tolerance criteria indicating a maximum tolerance between a predicted date and an actual date in the holdout set (Neznal: Fig. 2 and Fig. 7 and ¶0044-0046: A difference between observed commercial transaction data values at time (x) and predicted commercial transaction data values at time (x) are subjected to a date tolerance threshold to detect an anomaly.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Neznal’s application of tolerance criteria for predicting values because the references are analogous/compatible, since each is directed towards efficiently predicting time series transaction data, and because incorporating Neznal’s application of tolerance criteria for predicting values in Achin would have served Achin’s objective of efficiently detecting data anomalies (See Achin, ¶0253); and further obvious since the claimed invention is merely a combination of old elements, and in the .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al. (United States Patent Application Publication, 2018/0060744, hereinafter referred to as Achin) in view of Madaan et al. (United States Patent Application Publication, 2018/0240020, hereinafter referred to as Madaan) in further view of Neznal (US Patent Application Publication, 2020/0380335) in even further view of Kitts et al. (United States Patent Application Publication, 2018/0082325, hereinafter referred to as Kitts).

As per Claim 8, Achin in view of Madaan in further view of Neznal discloses the method of claim 6, wherein the … match is determined between the predicted data and the actual date of the transaction (Achin: ¶0341-0344 for the forecast range dependent on the frequency or recurrence of data, whereas the forecast range may be weekly, monthly, quarterly, yearly, etc. The time range used for holdout testing is based on the last historical observation used in the analysis. The prediction engine determines a match of the forecast date range and the validation range (i.e. range of dates/time of actual observed transaction).

Achin does not explicitly disclose, however Kitts discloses wherein the at least one training label is based on whether the match is determined between the predicted data and the actual [data] (Kitts: ¶0101-0104: A prediction model may partition data into a training set and a hold out set to predict the dependent variable in aggregate batches of data with associated labeled properties. The labels are probabilistic matches of the number of people associated with the property and are used to train the model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Kitts’ generation of labels to holdout prediction data because the references are analogous/compatible, since each is directed towards efficiently utilizing holdout datasets to generate 

Claim 18 recites limitations already addressed by the rejection of Claim 8; therefore, the same rejection applies.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Achin et al. (United States Patent Application Publication, 2018/0060744, hereinafter referred to as Achin) in view of Madaan et al. (United States Patent Application Publication, 2018/0240020, hereinafter referred to as Madaan) in further view of Neznal (US Patent Application Publication, 2020/0380335) in even further view of Anderson et al. (United States Patent Application Publication, 2009/0132347, hereinafter referred to as Anderson).

As per Claim 11, Achin in view of Madaan in further view of Neznal discloses the method of claim 7,

Achin does not explicitly disclose, however Anderson discloses the method further comprising: preprocessing the set of transactions by filtering the set of transactions based on at least one of transactions or merchant names in the set of transactions (Anderson: ¶0143 and 0149: Before the process of identifying consumers associated with purchases at a particular merchant zip code, the population may be defined by filtering the consumer accounts based on some criteria.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Achin with Anderson’s preprocessing of transactions for establishing a target because the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683